UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4584


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EDUARDO TREJO-MUNOZ, a/k/a Lalo,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. Richard L. Voorhees, District Judge. (5:14-cr-00060-RLV-DSC-1)


Submitted: September 28, 2017                                     Decided: October 4, 2017


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles R. Brewer, Asheville, North Carolina, Janet C. Thomas, Charlotte, North
Carolina, for Appellant. Jill Westmoreland Rose, United States Attorney, Anthony J.
Enright, Assistant United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eduardo Trejo-Munoz appeals his jury convictions and 262-month sentence for

conspiracy to distribute and possess with intent to distribute methamphetamine, in

violation of 21 U.S.C. §§ 841(a)(1), 846 (2012), and four counts of possession with intent

to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1). Trejo-Munoz

argues that the district court admitted out-of-court statements into evidence in violation of

the Confrontation Clause, that the district court erred in calculating the applicable drug

weight for Sentencing Guidelines purposes, and that Trejo-Munoz’s trial counsel

provided ineffective assistance. Finding no reversible error, we affirm.

       First, we reject Trejo-Munoz’s Confrontation Clause claim, as the statements he

challenges were neither testimonial nor admitted for their truth.             See Davis v.

Washington, 547 U.S. 813, 821 (2006); Crawford v. Washington, 541 U.S. 36, 59 n.9

(2004). We also conclude, upon careful review of the record, that the district court did

not clearly err in finding Trejo-Munoz accountable for 4.5 kilograms or more of high-

purity methamphetamine. See U.S. Sentencing Guidelines Manual § 2D1.1(c)(1) (2015);

United States v. Layton, 564 F.3d 330, 334 (4th Cir. 2009) (stating standard of review).

Finally, we decline to consider Trejo-Munoz’s ineffective assistance claim on direct

appeal because the record does not conclusively establish his counsel’s ineffectiveness.

See United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010). Trejo-Munoz should

assert this claim, if at all, in a 28 U.S.C. § 2255 (2012) motion. Id.




                                              2
      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3